Citation Nr: 1713493	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-45 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from February 1996 to May 1997, November 2004 to March 2005, and December 2007 to January 2009.  

This matter came before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with fibromyalgia of unreported etiology, and the fibromyalgia has manifest to a degree of 10 percent or more.

2.  The Veteran has not been diagnosed with chronic fatigue syndrome, and the reported fatigue has not been objectively verified.


CONCLUSIONS OF LAW

1.  The criteria for service connection of fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 2016).  

2.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The record includes probative opinions as to whether the Veteran has chronic fatigue syndrome.  The Board acknowledges that the 2010 VA examiner reported that a more accurate determination regarding the etiology of the fatigue could be made after a sleep study in June 2010.  The record indicates that the Veteran failed to report for that sleep study and that a subsequently ordered sleep study in 2013 was incomplete and the Veteran does not want a retest.  Thus, the Board finds there is no prejudice from the absence of an addendum opinion from the 2010 VA examiner, particularly as a claim of service connection for service connection for sleep apnea has already been separately considered by the RO.  See November 2012 rating decision.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 
 
The Veteran's service personnel records indicate he is a Persian Gulf veteran.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders ) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, including signs or symptoms involving the respiratory system. The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2021.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After consideration of the evidence, service connection is warranted for fibromyalgia.  The record reveals competent diagnoses of fibromyalgia, including by a private rheumatologist, and indicates that the fibromyalgia has manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Notably, the record indicates that the Veteran has been prescribed daily use of Pregabalin for neuropathic pain and Lyrica.  The Board acknowledges that 2009 and 2010 VA examiners determined the Veteran did not meet the criteria for fibromyalgia.  In light of the Veteran's consistent history of widespread pain that has not been consistently attributed to one diagnosis, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for fibromyalgia on a presumptive basis.

The Board finds service connection is not warranted for fatigue, claimed as chronic fatigue syndrome.  Initially the Board notes that service connection is not warranted for fatigue on a presumptive basis under 38 C.F.R. § 3.317:  the record does not reflect any probative diagnosis of chronic fatigue syndrome or findings suggestive of chronic fatigue syndrome, and it includes no objective evidence of fatigue perceptible to an examining physician or capable of independent verification.  The 2009 and 2010 VA examiners did not diagnose chronic fatigue syndrome, believing the fatigue may be multifactorial, due to factors such as deconditioning, sleep apnea, or cardiac issues.  Notably, the November 2009 VA examiner specified there was insufficient evidence to support a diagnosis of chronic fatigue syndrome, noting that at least six of the ten diagnostic criteria for chronic fatigue had not been met, including the criterion of "new onset of debilitating fatigue that is severe enough to impair or reduce average daily activity below 50 percent of pre-illness activity level for a period of six months" and the criterion of "other clinical conditions that may produce similar symptoms have been excluded by thorough evaluation based on history, physical examination, and appropriate laboratory tests."  

The Board acknowledges that a September 2010 VA treatment record documents a "problem list/past medical history" including chronic fatigue syndrome.  The record is absent any contemporaneous diagnosis/assessment of chronic fatigue syndrome, however, and subsequent "active problem lists" and "problem lists" that document diagnostic codes and diagnosing medical professionals do not reveal a diagnosis of chronic fatigue syndrome.  In the absence of a corroborative diagnosis, the Board finds the September 2010 notation is not probative evidence of a diagnosis of chronic fatigue syndrome.  In this regard, the Board finds that if the notation was created based on the Veteran's history of chronic fatigue syndrome, the record does not suggest that the Veteran is competent to render such a diagnosis.  

Service connection is also not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of fatigue, direct service connection will not be granted for increased fatigue alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, supra.  The evidence does not establish that the Veteran has an identifiable underlying fatigue disorder.  

Although the appellant might believe that he has chronic fatigue syndrome, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the fatigue.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for fibromyalgia is granted.  

Service connection for chronic fatigue syndrome is denied.  




____________________________________________
L. M. BARNARD	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


